IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

  



NO. PD-0474-13


MANOOCHER "THOMAS" ROWSHAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
WALLER COUNTY



	Per curiam.  Keasler and Hervey, JJ., dissent.


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
and 9.4(i)(2)(D) because it does not contain a copy of the opinion of the court of appeals
and the petition exceeds the proper length.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: September 11, 2013
Do Not Publish